DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 18, 43-45, 49-51, 59-60, 85, 87, 89, 91-92, 100-101,105-109, 112-126, 129-144 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 11, and 18 are directed towards determining a machine learning model of a medical disease of the user with a machine learning algorithm that leverages the gait attribute which is subject matter not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings, (3) Sufficient relevant identifying characteristics, (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.

(1)  Level of skill and knowledge in the art/predictability in the art
The level of skill in the art of determining gait attributes of a user in real time is high. At the same time, it was not within the level of skill of the art to be able to determine a machine learning model of a medical disease of a user with a machine learning algorithm that leverages factors comprising the gait attribute. 
(2) Scope of the invention in disclosure
	Paragraph [00118] of the specification discloses a frailty assessment model in which gait analysis, balance assessment, contextual information, and additional factors are considered in order to tackle the multifactorial nature of frailty and/or other conditions associated with frailty. Paragraph [00118] further describes that particularizations made for “frailty” may be generalized for any other type of medical condition or disease. Additionally, paragraph [00118] describes that any medical condition or disease may be modeled using logistic regression, modeling may use training sets which include independent variables such as stride length, and that other machine learning algorithms may be used in other embodiments.  
	However, details of the determination of a machine learning model of a medical disease in relation to a machine learning algorithm utilizing a gait attribute is absent. Specific algorithms and working examples are absent for determining such a machine learning model of the medical disease of the user. Instead, the specification describes a frailty model at a high level of generality and asserts that particularizations for frailty can be generalized to any medical disease. The use of machine learning algorithms for determining the model is also recited at a high level of generality, and there is no 
(3) Physical properties, (4) Functional characteristics, and (5) Method of making the claimed invention/actual reduction to practice
As described above, the specification does not contain an actual reduction to practice but sets forth a prophetic method for determining a machine learning model of a medical disease in relation to a machine learning algorithm utilizing a gait attribute. Although the claims and disclosure may recite that a machine learning model of any medical disease can be determined through the use of any machine learning algorithm leveraging gait attributes, it is in the opinion of the examiner that this relationship is not known to one of ordinary skill in the art, without direction, written examples, and established algorithms. Moreover, the specification lacks any actual reduction to practice of determining such a machine learning model of a medical disease.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”).
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 43-45, 49-51, 59-60, 85, 87, 89, 91-92, 100-101,105-109, 112-124, 129-144 are rejected by virtue of their dependence from claim 1. 
Claims 125-126, 129-131 are rejected by virtue of their dependence from claim 18.

Claims 1, 11, 18, 43-45, 49-51, 59-60, 85, 87, 89, 91-92, 100-101,105-109, 112-126, 129-144 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) 
In accordance with MPEP § 2164, the examiner has the initial burden of establishing a prima facie case of lack of enablement.  The question posed when making a lack of enablement rejection is:  Is the experimentation needed to practice the invention undue or unreasonable?  See Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916).  The test for lack of enablement was established in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and set forth several factors which must be considered by the examiner when making a determination of lack of enablement.  These factors can be found in MPEP § 2164.01(a).  Furthermore, the examiner need not discuss every factor.  The examiner need only to focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation.
Independent claim 1, 11, and 18 are directed towards determining a machine learning model of a medical disease of the user with a machine learning algorithm that leverages the gait attribute which is subject matter not described in the in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Analysis of the factors is as follows:
 (A) The breadth of the claims
	The claims are directed towards using a gait attribute in a machine learning algorithm for determining a machine learning model of a medical disease. Included in 
 (F) The amount of direction provided by the inventor
	The Applicant has not provided much, if any, detail on how a gait attribute is leveraged in a machine learning algorithm for determining a machine learning model of a medical disease. As described above, paragraph [00118] of the specification discloses a frailty assessment model in which gait analysis, balance assessment, contextual information, and additional factors are considered in order to tackle the multifactorial nature of frailty and/or other conditions associated with frailty. Paragraph [00118] further describes that particularizations made for “frailty” may be generalized for any other type of medical condition or disease. Additionally, paragraph [00118] describes that any medical condition or disease may be modeled using logistic regression, modeling may use training sets which include independent variables such as stride length, and that other machine learning algorithms may be used in other embodiments.  However, details of the determination of a machine learning model of a medical disease in relation to a machine learning algorithm utilizing a gait attribute is absent. Specific algorithms and working examples are absent for determining such a machine learning model of the medical disease of the user. Instead, the specification describes a frailty model at a high level of generality and asserts that particularizations for frailty can be generalized to any medical disease. The use of machine learning algorithms for determining the model is also recited at a high level of generality and no 

(G) The existence of working examples
	Specific working examples are absent for determining a machine learning model of the medical disease of the user with a machine learning algorithm that leverages factors of the gait attribute. The specification describes a model of frailty in paragraph [00118], which is not a medical disease, and asserts that particularizations for frailty can be generalized to any medical disease. The use of machine learning algorithms for determining the model is also recited at a high level of generality, and there is no description of a machine learning algorithm being used to leverage the gait attribute in the determination of a machine learning model of a medical disease.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Since the invention as claimed is not described in the specification, it would require an in depth amount of experimentation in order to utilize a machine learning algorithm which leverages a gait attribute in the determination of a machine learning model of a medical disease of a user. As mentioned, previously, applicant has not provided much, if any, detail on how a gait attribute is leveraged in a machine learning algorithm for determining a machine learning model of a medical disease. Applicant merely discloses the invention in general terms without describing how the goal of the invention is actually accomplished. 

For all of these reasons, the specification fails to teach the skilled artisan how to make and use the claimed invention in its full scope without undue experimentation.
Claims 43-45, 49-51, 59-60, 85, 87, 89, 91-92, 100-101,105-109, 112-124, 129-144 are rejected by virtue of their dependence from claim 1. 
Claims 125-126, 129-131 are rejected by virtue of their dependence from claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 18, 43-45, 49-51, 59-60, 85, 87, 89, 91-92, 100-101,105-109, 112-126, 129-144 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 43-45, 49-51, 59-60, 85, 87, 89, 91-92, 100-101,105-109, 112-124, 129-144 are rejected by virtue of their dependence from claim 1. 
Claims 125-126, 129-131 are rejected by virtue of their dependence from claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 18, 59, 60, 118, and 132-144 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0287146 A1 (Pathak) (previously cited) in view of US 2017/0352179 A1 (Hardee) (previously cited). 
With regards to claim 1, Pathak discloses a method (Abstract describes a process) comprising: determining a gait attribute of a user of a mobile or wearable (¶ [0036] disclose motion features such as characteristic diminished stride length, increased stride frequency, lack of arm sway, tremor motions being determined. The above motion features are being interpreted to correspond to the claimed gait attributes.  ¶¶ [0035], [0068] discloses the motion features are used to compute a risk score in real time, thereby indicating that the motion features are determined in real time. Fig. 1 and ¶ [0032] disclose the motion data being captured by a wearable device 155); determining a model of a medical disease of the user with a machine learning algorithm that leverages factors comprising the determined gait attribute (¶ [0035] discloses baseline models being machine learning models trained using one or more movement features of one or more people afflicted with a chronic neurodegenerative or musculoskeletal disease, such that each trained machine learning model represents the motion patterns of an entire population of people afflicted with a chronic neurodegenerative or musculoskeletal disease. The Examiner asserts that because the machine learning model is representative of motion patterns of an entire population of people afflicted with the neurodegenerative or musculoskeletal disease, it is being interpreted to be a machine learning model of the chronic neurodegenerative or musculoskeletal disease—this interpretation is in accordance with ¶ [00118] of the Applicant’s specification with indicates that the model of frailty is based on training sets with data from volunteers with the condition that is being modeled. The Examiner notes that the machine learning model is inherently a product of machine learning algorithms. The Examiner notes that the machine learning models are trained using the same motion features (e.g., diminished stride length, increased stride frequency, lack of arm sway, tremor motions) as that determined for the user); and controlling an aspect of an application by leveraging the determined model (¶ [0035] discloses that the baseline models are used in the generation of a real-time risk score; ¶ [0068] discloses generating reports that include visualizations of the real-time risk score). 
Pathak is silent with regards to the aspect of the application being of the mobile or wearable device and that it is controlled in real time as the gait attribute occurs. 
In a related system for monitoring a user (Abstract of Hardee), Hardee discloses controlling in real time, as an activity is performed, an aspect of an application of a wearable device 110 (¶ [0042] discloses attributes of an avatar are displayed on display 118 of wearable device 110 in real-time as the user performs an activity), wherein the wearable device 110 is also configured to monitor parameters of the activities performed by the user (¶ [0017] discloses the wearable device 110 includes sensors 112). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device 155 of Pathak to incorporate configurations for presenting activity features and attributes back to the user in real-time as taught by Hardee. The motivation would have been to allow the user to see the activity attributes during the activity (¶ [0042] of Hardee). 

With regards to claim 11, Pathak discloses a method (Abstract describes a process) comprising: determining a gait attribute of a user of a wearable device in real time as the gait attribute occurs by leveraging the wearable device; wherein the wearable device is carried by the user (¶ [0036] disclose motion features such as characteristic diminished stride length, increased stride frequency, lack of arm sway, tremor motions being determined. The above motion features are being interpreted to correspond to the claimed gait attributes.  ¶¶ [0035], [0068] discloses the motion features are used to compute a risk score in real time, thereby indicating that the motion features are determined in real time. Fig. 1 and ¶ [0032] disclose the motion data being captured by a wearable device 155);; determining a machine learning model of a medical disease of the user with a machine learning algorithm that leverages machine learning algorithm features comprising the gait attribute (¶ [0035] discloses baseline models being machine learning models trained using one or more movement features of one or more people afflicted with a chronic neurodegenerative or musculoskeletal disease, such that each trained machine learning model represents the motion patterns of an entire population of people afflicted with a chronic neurodegenerative or musculoskeletal disease. The Examiner asserts that because the machine learning model is representative of motion patterns of an entire population of people afflicted with the neurodegenerative or musculoskeletal disease, it is being interpreted to be a machine learning model of the chronic neurodegenerative or musculoskeletal disease—this interpretation is in accordance with ¶ [00118] of the Applicant’s specification with indicates that the model of frailty is based on training sets with data from volunteers with the condition that is being modeled. The Examiner notes that the machine learning model is inherently a product of machine learning algorithms. The Examiner notes that the machine learning models are trained using the same motion features (e.g., diminished stride length, increased stride frequency, lack of arm sway, tremor motions) as that determined for the user) and at least one machine learning algorithm feature determined without an analysis of the user’s motion (¶ [0035] discloses baseline models being machine learning models trained using one or more movement features of one or more people afflicted with a chronic neurodegenerative or musculoskeletal disease, wherein the movement features are determined from an analysis of the user’s motion); and controlling an aspect of an application by leveraging the determined model (¶ [0035] discloses that the baseline models are used in the generation of a real-time risk score; ¶ [0068] discloses generating reports that include visualizations of the real-time risk score).
Although Pathak discloses that the wearable device may be a fitness tracker, smart watch, pedometer, etc. that includes one or more sensors (e.g., accelerometers, gyroscopes, GPS, etc.) that track user movements (¶ [0032]), Pathak is silent with regards to the wearable device being a smartphone. 
In a related system for monitoring a user (Abstract of Hardee), Hardee discloses that a wearable device with sensors for tracking a user’s activities may include smart phones (¶ [0017]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wearable device 155 of Pathak with a smartphone as taught by Hardee. Because both components are 
The above combination is silent with regards to controlling in real time as the gait attribute occurs, an avatar in the smartphone by leveraging the determined model. 
In a related system for monitoring a user (Abstract of Hardee), Hardee discloses controlling in real time, as an activity is performed, an avatar of an application of a wearable device 110 using attributes (¶ [0042] discloses attributes of an avatar are controlled and displayed on display 118 of wearable device 110 in real-time as the user performs an activity, wherein the modification of the attribute is controlling an avatar because the avatar is adjusted). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Pathak to incorporate configurations for presenting activity features and attributes back to the user in real-time through an avatar as taught by Hardee. The motivation would have been to allow the user to see the activity attributes during the activity (¶ [0042] of Hardee). 

With regards to claim 18, Pathak discloses a method (Abstract describes a process) comprising: determining a gait attribute of a user of a wearable device in real time as the gait attribute occurs by leveraging the wearable device; wherein the wearable device is carried by the user (¶ [0036] disclose motion features such as characteristic diminished stride length, increased stride frequency, lack of arm sway, tremor motions being determined. The above motion features are being interpreted to correspond to the claimed gait attributes.  ¶¶ [0035], [0068] discloses the motion features are used to compute a risk score in real time, thereby indicating that the motion features are determined in real time. Fig. 1 and ¶ [0032] disclose the motion data being captured by a wearable device 155);; determining a machine learning model of a medical disease of the user with a machine learning algorithm that leverages machine learning algorithm features comprising the gait attribute (¶ [0035] discloses baseline models being machine learning models trained using one or more movement features of one or more people afflicted with a chronic neurodegenerative or musculoskeletal disease, such that each trained machine learning model represents the motion patterns of an entire population of people afflicted with a chronic neurodegenerative or musculoskeletal disease. The Examiner asserts that because the machine learning model is representative of motion patterns of an entire population of people afflicted with the neurodegenerative or musculoskeletal disease, it is being interpreted to be a machine learning model of the chronic neurodegenerative or musculoskeletal disease—this interpretation is in accordance with ¶ [00118] of the Applicant’s specification with indicates that the model of frailty is based on training sets with data from volunteers with the condition that is being modeled. The Examiner notes that the machine learning model is inherently a product of machine learning algorithms. The Examiner notes that the machine learning models are trained using the same motion features (e.g., diminished stride length, increased stride frequency, lack of arm sway, tremor motions) as that determined for the user) and at least one machine learning algorithm feature determined without an analysis of the user’s motion (¶ [0035] discloses baseline models being machine learning models trained using one or more movement features of one or more people afflicted with a chronic neurodegenerative or musculoskeletal disease, wherein the movement features are determined from an analysis of the user’s motion); and controlling an aspect of an application by leveraging the determined model (¶ [0035] discloses that the baseline models are used in the generation of a real-time risk score; ¶ [0068] discloses generating reports that include visualizations of the real-time risk score), wherein the machine learning model is programmatically implemented with the application (¶ [0077] discloses that the processes explained above may be machine-executable instructions, thereby indicating that the machine learning model is programmatically implemented with the machine-executable instructions). 
Although Pathak discloses that the wearable device may be a fitness tracker, smart watch, pedometer, etc. that includes one or more sensors (e.g., accelerometers, gyroscopes, GPS, etc.) that track user movements (¶ [0032]), Pathak is silent with regards to the wearable device being a smartphone. 
In a related system for monitoring a user (Abstract of Hardee), Hardee discloses that a wearable device with sensors for tracking a user’s activities may include smart phones (¶ [0017]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wearable device 155 of Pathak with a smartphone as taught by Hardee. Because both components are wearable and configured to monitor activities, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The above combination is silent with regards to controlling in real time as the gait attribute occurs, an avatar in the smartphone with the determined status. 
(¶ [0042] discloses attributes of an avatar are controlled and displayed on display 118 of wearable device 110 in real-time as the user performs an activity, wherein the modification of the attribute is controlling an avatar because the avatar is adjusted). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Pathak to incorporate configurations for presenting activity features and attributes back to the user in real-time through an avatar as taught by Hardee. The motivation would have been to allow the user to see the activity attributes during the activity (¶ [0042] of Hardee). 

With regards to claim 59, the above combination teaches or suggests that the determining of the model of the disease comprises determining a probability that the user has the medical disease (¶ [0065] of Pathak generation of the risk score based on the baseline model, wherein the risk score is the probability that the user has the medical disease). 

With regards to claim 60, the above combination teaches or suggests that the user’s status of the medical disease is determined leveraging a probability that the user has the medical disease (¶ [0052] of Pathak discloses that the reports of the user’s status are generated by the system, ¶ [0065] of Pathak discloses that the risk score (which is included in the report) is the probability that the user has the medical disease), wherein the machine learning model is programmatically (¶ [0077] discloses that the processes explained above may be machine-executable instructions, thereby indicating that the machine learning model is programmatically implemented with the machine-executable instructions). 


With regards to claim 118, the above combination teaches or suggests that the determining of the model of the disease comprises determining a probability that the user has the medical disease (¶ [0065] of Pathak discloses that the risk score is the probability that the user has the medical disease); wherein the probability that the user has the medical disease is determined leveraging a mathematical relationship (¶ [0035] discloses the “computing” of the risk score, wherein computations necessarily include mathematical relationships) which includes: a stride length of the user, and a quantized assessment of the user’s balance (¶ [0035], [0036] of Pathak discloses that the features determined are used to compute the risk score include stride length and balance). , wherein the machine learning model is programmatically implemented with the application (¶ [0077] of Pathak discloses that the processes explained above may be machine-executable instructions, thereby indicating that the machine learning model is programmatically implemented with the machine-executable instructions).

With regards to claim 132, the above combination teaches or suggests that the machine learning algorithm generates the machine learning model of the disease (¶ [0035] of Pathak discloses baseline models being machine learning models trained using one or more movement features of one or more people afflicted with a chronic neurodegenerative or musculoskeletal disease, such that each trained machine learning model represents the motion patterns of an entire population of people afflicted with a chronic neurodegenerative or musculoskeletal disease. The Examiner notes that the machine learning model is inherently a product of machine learning algorithms).

With regards to claim 133, the above combination is silent with regards to whether the gait attribute is determined in the mobile or wearable device. 
In a related system for monitoring a user (Abstract of Hardee), Hardee discloses that a wearable device may comprise a processor operable to implement features. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the processing of Pathak within the wearable device of Hardee. The motivation would have been to implement all of the computing in a single device and increase the ease of use of the system. 

With regards to claim 134, the above combination is silent with regards to whether the gait attribute is determined in the mobile or wearable device, wherein the mobile or wearable device is a single device. 
In a related system for monitoring a user (Abstract of Hardee), Hardee discloses that a wearable device may comprise a processor operable to implement features, wherein the wearable device is a single device. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have 

With regards to claim 135, the above combination teaches or suggests that the machine learning model is programmatically implemented within the application (¶ [0077] of Pathak discloses that the processes explained above may be machine-executable instructions, thereby indicating that the machine learning model is programmatically implemented with the machine-executable instructions).

With regards to claim 136, the above combination is silent with regards to whether the machine learning model is determined within the mobile or wearable device. 
In a related system for monitoring a user (Abstract of Hardee), Hardee discloses that a wearable device may comprise a processor operable to implement features, wherein the wearable device is a single device. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the processing of Pathak within the wearable device of Hardee. The motivation would have been to implement all of the computing in a single device and increase the ease of use of the system. 

With regards to claim 137, the above combination is silent with regards to whether the machine learning model is determined within the mobile or wearable device, wherein the mobile or wearable device is a single device. 
In a related system for monitoring a user (Abstract of Hardee), Hardee discloses that a wearable device may comprise a processor operable to implement features, wherein the wearable device is a single device. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the processing of Pathak within the wearable device of Hardee. The motivation would have been to implement all of the computing in a single device and increase the ease of use of the system. 

With regards to claim 138, the above combination is silent with regards to whether the user's status of the medical disease is determined within the application. 
In a related system for monitoring a user (Abstract of Hardee), Hardee discloses that a wearable device may comprise a processor operable to implement features including an application. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the processing of Pathak within the wearable device of Hardee. The motivation would have been to implement all of the computing in a single device and increase the ease of use of the system. 

With regards to claim 139, the above combination is silent with regards to whether the user’s status of the medial disease is determined within the mobile or wearable device.
In a related system for monitoring a user (Abstract of Hardee), Hardee discloses that a wearable device may comprise a processor operable to implement features including an application. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the processing of Pathak within the wearable device of Hardee. The motivation would have been to implement all of the computing in a single device and increase the ease of use of the system. 

With regards to claim 140, the above combination teaches or suggests that the factors further comprise at least one machine learning algorithm feature determined without an analysis of the user’s motion (¶ [0035] of Pathak discloses baseline models being machine learning models trained using one or more movement features of one or more people afflicted with a chronic neurodegenerative or musculoskeletal disease, wherein the movement features are determined from an analysis of the user’s motion)

With regards to claim 141, the above combination teaches or suggests that the factors further comprise at least one machine learning algorithm feature determined without an analysis of the user’s motion (¶ [0035] of Pathak discloses baseline models being machine learning models trained using one or more movement features of one or more people afflicted with a chronic neurodegenerative or musculoskeletal disease, wherein the movement features are determined from an analysis of the user’s motion). The above combination is silent with regards to whether the machine learning model is determined within the mobile or wearable device, wherein the mobile or wearable device is a single device. 
In a related system for monitoring a user (Abstract of Hardee), Hardee discloses that a wearable device may comprise a processor operable to implement features, wherein the wearable device is a single device. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the processing of Pathak within the wearable device of Hardee. The motivation would have been to implement all of the computing in a single device and increase the ease of use of the system. 

With regards to claim 142, the above combination teaches or suggests that the factors further comprise at least one machine learning algorithm feature determined without an analysis of the user’s motion (¶ [0035] of Pathak discloses baseline models being machine learning models trained using one or more movement features of one or more people afflicted with a chronic neurodegenerative or musculoskeletal disease, wherein the movement features are determined from an analysis of the user’s motion). The above combination is silent with regards to whether the gait attribute is determined in the mobile or wearable device, wherein the mobile or wearable device is a single device. 


With regards to claim 143, the above combination teaches or suggests that the factors further comprise at least one machine learning algorithm feature determined without an analysis of the user’s motion (¶ [0035] of Pathak discloses baseline models being machine learning models trained using one or more movement features of one or more people afflicted with a chronic neurodegenerative or musculoskeletal disease, wherein the movement features are determined from an analysis of the user’s motion); wherein the machine learning model is programmatically implemented within the application (¶ [0077] of Pathak discloses that the processes explained above may be machine-executable instructions, thereby indicating that the machine learning model is programmatically implemented with the machine-executable instructions).

With regards to claim 144, the above combination teaches or suggests that the factors further comprise at least one machine learning algorithm feature determined without an analysis of the user’s motion (¶ [0035] of Pathak discloses baseline models being machine learning models trained using one or more movement features of one or more people afflicted with a chronic neurodegenerative or musculoskeletal disease, wherein the movement features are determined from an analysis of the user’s motion); wherein the machine learning model is programmatically implemented within the application (¶ [0077] of Pathak discloses that the processes explained above may be machine-executable instructions, thereby indicating that the machine learning model is programmatically implemented with the machine-executable instructions), wherein the gait attribute is the user’s stride length (¶ [0036] of Pathak discloses motion features such as characteristic diminished stride length)
The above combination is silent with regards to whether the machine learning model is determined within the mobile or wearable device, wherein the mobile or wearable device is a single device. 
In a related system for monitoring a user (Abstract of Hardee), Hardee discloses that a wearable device may comprise a processor operable to implement features, wherein the wearable device is a single device. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the processing of Pathak within the wearable device of Hardee. The motivation would have been to implement all of the computing in a single device and increase the ease of use of the system. 


Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Hardee, as applied to claim 1 above, and further in view of US 2019/0029606 A1 (Sheth)
With regards to claim 50, Pathak discloses the use of accelerometers (¶¶ [0032], [0054]). However, the above combination fails to teach leveraging: a fixed amount of samples from each one of an accelerometer’s three axes, and storing the samples corresponding to each one of the accelerometer’s three axes in three separate arrays within the application, and determining a signal vector module, containing said fixed amount of samples, and storing said signal vector module in a separate array within the application, and wherein the four separate arrays are used as inputs in a method within the application. 
In a related system for monitoring signals, Sheth teaches that it is known to provide a method leveraging: a fixed amount of samples from each one of an accelerometer’s three axes, and storing the samples corresponding to each one of the accelerometer’s three axes in three separate arrays within the application, and determining a signal vector module, containing said fixed amount of samples, and storing said signal vector module in a separate array within the application, and wherein the four separate arrays are used as inputs in a method within the application; wherein the arrays are data structures of a programming language (¶¶ [0072]-[0082] disclose a data structure comprising at least four arrays, wherein there are three arrays for the three different accelerometer readings and at least a fourth array for gyroscope or magnetometer readings; ¶ [0087] discloses that the set of data is used in a method for transmitting the data to the cloud; ¶ [0089] discloses that the data transmission device is 

	With regards to claim 51, the above combination as described above in claim 1 and 50, fails to teach a method wherein said fixed amount of samples is 186. However, Sheth discloses that data sampled at, for example, 40 or 25 Hz within a time window (1 second). 
The fixed number of samples would depend up the factors of desired time window and frequency of saving the data to a cloud.  As such, the fixed number of samples is a results-effective variable that would have been optimized through routine experimentation based on the desired accuracy.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select the fixed number of samples, using the number suggested by Sheth as a starting point, so as to obtain the desired time window and the desired accuracy of capturing the dynamic motions of interest.  In view of the above, it would have been obvious to one of ordinary skill in the .

Claims 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Hardee, as applied to claim 1 above, and further in view of “Kalman-Filter-Based Orientation Determination Using Inertial/Magnetic Sensors: Observability Analysis and Performance Evaluation” (Sabatini) (Previously cited) and US 2010/0131228 A1 (Huang).
With regards to claim 91, the above combination teaches or suggests the machine learning algorithm further leverages at least one machine learning algorithm feature without an analysis of the user’s motion (¶ [0035] discloses baseline models being machine learning models trained using one or more movement features of one or more people afflicted with a chronic neurodegenerative or musculoskeletal disease, wherein the movement features are determined from an analysis of the user’s motion) and an assessment of the user’s balance (¶ [0063] of Pathak discloses that one of the features that may be extracted from the user’s skeletal model includes balance and body/postural sway), wherein said assessment is based on a static stand of the user (¶¶ [0018], [0030] discloses the assessment of the user while standing). 
The above combination fails to teach orientation that is assessed using a Kalman filter to determine an angle leveraging accelerometer and gyroscopes, and that the Kalman filter leverages a model that leverages a state matrix that considers an angle to 
In a related system for orientation tracking, Sabatini teaches that a Kalman filter leverages a model that leverages a state matrix that considers an angle to be determined and a bias of the gyroscope; wherein the model further leverages a measurement form the gyroscope as a control input (see at least 3.1 Sensor Modeling beginning on Page 9188 with regards to the gyro outputs; see at least 3.3 Filter Implementation beginning on page 9190 with regards to the state matrix and the corresponding models including the continuous-time system model, discrete-time model, and other equations). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed effective filing date of the claimed invention to have modified the orientation/balance determination of the above combination to incorporate the gyro processing as taught by Sabatini. The motivation would have been to provide a more accurate depiction of the sensor’s orientation state.
The above combination fails to teach that said sensors’ signals are wavelet de-noised to obtain data leveraged by the Kalman filter. In a related system for frequency analysis of motion, Huang teaches that sensors’ signals are wavelet transformed to filter the data, thereby resulting in de-noised wavelets (¶ [0020]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signals from the sensors to incorporate the wavelet denoising as taught by Huang since such a modification would have been applying a known technique (i.e., denoising as taught by Huang) to a known device ready for improvement 

With regards to claim 92, the above combination teaches or suggests the machine learning algorithm further leverages an assessment of the user’s balance (¶ [0063] of Pathak discloses that one of the features that may be extracted from the user’s skeletal model includes balance and body/postural sway; ¶ [0035] of Pathak discloses the use of the features and the machine learning model to compute the risk score), wherein said assessment is based on a static stand of the user (¶¶ [0018], [0030] discloses the assessment of the user while standing). 
The above combination fails to teach orientation that is assessed using a Kalman filter to determine an angle leveraging accelerometer and gyroscopes, and that the Kalman filter leverages a model that leverages a state matrix that considers an angle to be determined and a bias of the gyroscope; wherein the model further leverages a measurement form the gyroscope as a control input.
In a related system for orientation tracking, Sabatini teaches that a Kalman filter leverages a model that leverages a state matrix that considers an angle to be determined and a bias of the gyroscope; wherein the model further leverages a measurement form the gyroscope as a control input (see at least 3.1 Sensor Modeling beginning on Page 9188 with regards to the gyro outputs; see at least 3.3 Filter Implementation beginning on page 9190 with regards to the state matrix and the corresponding models including the continuous-time system model, discrete-time model, and other equations). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed effective filing date of the claimed 
The above combination fails to teach that said sensors’ signals are wavelet de-noised to obtain data leveraged by the Kalman filter, wherein the wavelet denoising leverages a wavelet transformation using six levels of decomposition. 
In a related system for frequency analysis of motion, Huang teaches that sensors’ signals are wavelet transformed to filter the data using a three levels of frequency decomposition, thereby resulting in de-noised wavelets (¶ [0020]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signals from the sensors to incorporate the wavelet denoising as taught by Huang since such a modification would have been applying a known technique (i.e., denoising as taught by Huang to a known device ready for improvement (i.e., the device of the above combination) to yield predictable results such as filtering the sensor signals. 

Response to Arguments
	Rejection of Claims under 35 USC § 112
	There are new grounds of rejections under 35 U.S.C. § 112

	Rejections of Claims under 35 USC § 103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
To the extent that the Applicant’s arguments are applicable to the current prior art rejections, the Examiner makes the following comments.  
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
The Applicant asserts that “Pathak uses machine learning to build a skeletal model, which is not a model of the disease”. This argument is not persuasive. Paragraph [0035] of Pathak discloses baseline models being machine learning models trained using one or more movement features of one or more people afflicted with a chronic neurodegenerative or musculoskeletal disease, such that each trained machine learning model represents the motion patterns of an entire population of people afflicted with a chronic neurodegenerative or musculoskeletal disease. The Examiner asserts that because the machine learning model is representative of motion patterns of an entire population of people afflicted with the neurodegenerative or musculoskeletal disease, it is being interpreted to be a machine learning model of the chronic neurodegenerative or musculoskeletal disease—this interpretation is in accordance with ¶ [00118] of the Applicant’s specification with indicates that the model of frailty is based on training sets with data from volunteers with the condition that is being modeled. 

The Applicant further asserts that “the reports mentioned in [0068] of Pathak are generated after a time of analysis has passed, so the reports are generated offline, and not in real time as the gait attribute occurs”. This argument is not persuasive.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792